DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2022, was filed after the mailing date of the Notice of Allowance on August 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2 and 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an ink cartridge having an ink chamber, a protruding chamber, a detection chamber, and a swing body having a float and a detection portion.  The cited art, U.S. Patent Pub. 2009/0179925 (“Sugahara”), discloses a similar ink cartridge comprising: an ink chamber configured to store ink (ink chamber 214); a swing body having a float and a detection portion (Fig. 8, swing body 250 having float 216 and detecting portions 215); and a detection chamber in which the detection portion is configured to move, wherein the detection chamber is configured to detect an amount of ink stored in the ink chamber in accordance with a position of the detection portion (detection window 111), wherein a pivot center of the swing body is not in contact with ink in a gravitational direction when the ink cartridge is used (Fig. 8, pivot center 17a).  However, the cited art does not appear to explicitly disclose or suggest a protruding chamber that protrudes upward from the ink chamber in a gravitational direction when the ink cartridge is used, wherein a pivot center of the swing body is always above a liquid level of ink in a gravitational direction when the ink cartridge is used, and wherein the pivot center of the swing body configured to pivotally move is disposed inside the protruding chamber; wherein the pivot center of the swing body configured to pivotally move is disposed inside the protruding chamber, wherein the protruding chamber is in communication with the ink chamber through an opening provided in a member that forms the ink chamber, and wherein, in a direction intersecting the gravitational direction, a width of the member opening is equal to or smaller than four-fifths of a width of the ink chamber; or a protruding chamber that protrudes upward from the ink chamber in a gravitational direction when the ink cartridge is used, wherein a pivot center of the swing body is always above a liquid level of ink in a gravitational direction when the ink cartridge is used, wherein the pivot center of the swing body configured to pivotally move is disposed inside the protruding chamber, and wherein the protruding chamber is in communication with the ink chamber through an opening provided in a member that forms the ink chamber.  Thus, the specific structure of the cartridge and measurement characteristics is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853